Case 2:20-cv-06724 Document 1-1 Filed 07/28/20 Page 1 of 53 Page ID #:4




              EXHIBIT A
 Case 2:20-cv-06724 Document 1-1 Filed 07/28/20 Page 2 of 53 Page ID #:5



 1   J. Toji Calabro (SBN 239950)
     CALABRO | LAW OFFICE                                          ELECTRONICALLY FILED
 2   Two Pershing Square                                           Superior Court of California
     2300 Main Street, 9th Floor
     Kansas City, Missouri 64108                                   County of Santa Barbara
 3
     Tel: (888) 585-1247                                           Darrel E. Parker, Executive Officer
 4   Email: tojicalabro@calabro-law.com                            6/29/2020 8:05 AM
                                                                   By: Elizabeth Spann, Deputy
 5   Attorney for Plaintiff

 6

 7

 8                     SUPERIOR COURT OF THE STATE OF CALIFORNIA

 9                                  COUNTY OF SANTA BARBARA

10                             SANTA BARBARA-ANACAPA DIVISION

11

12                                                        Case No.      20CV02153

13    PATH 42 PTY LTD, d/b/a DAIVID,                      COMPLAINT FOR DAMAGES AND
                                                          RECOVERY OF PROPERTY
14                            Plaintiff,

15                                                            1. Breach of Contract
                                                              2. Breach of the Covenant of Good
16                   v.                                          Faith and Fair Dealing
                                                              3. Promissory Estoppel
17                                                            4. Misrepresentation
                                                              5. Conversion
18    DEEP AI, INC.,
                                                              6. Trespass to Chattels
19                            Defendant
                                                          JURY TRIAL DEMANDED
20

21

22          Plaintiff Path 42 PTY LTD d/b/a DAIVID, through undersigned counsel, complains and

23   alleges against Defendant Deep AI, Inc. as follows.

24                                            INTRODUCTION

25          1.      This case arises out of Defendant Deep AI’s failure to honor its agreement with

26   Plaintiff Path 42, and its willful refusal to turn over Path 42’s property. Deep AI holds itself out as

27   an expert in the burgeoning field of artificial intelligence, and contracted to use its purported

28   expertise to build an artificial intelligence product for Path 42. Despite Deep AI “guarantee[ing]”

                                                     -1-
                                                  COMPLAINT
 Case 2:20-cv-06724 Document 1-1 Filed 07/28/20 Page 3 of 53 Page ID #:6



 1   to deploy the product by March 15, 2019, and despite Path 42 paying in full and in advance,

 2   Deep AI failed to meet the March 2019 deadline it set for itself, and it has still not delivered more

 3   than a year later.

 4           2.      Throughout 2019 Path 42 continually pressed Deep AI to explain the delay and

 5   deliver what it had promised. But Deep AI grew evasive. There were long delays between

 6   communications and vague promises for updates that were slow to or never did materialize.

 7           3.      Deep AI eventually admitted that it was in over its head. As Deep AI’s founder,

 8   Peter Grigg, explained in his own words: Deep AI was “drinking out of a fire hose” and the analysis

 9   Deep AI promised to do was “more difficult than expected.”

10           4.      Deep AI’s incompetence and failure to deliver has cost Path 42 significant damages.

11   As Deep AI knew from the beginning of the engagement, Path 42 engaged Deep AI to develop

12   this project specifically because Path 42 had clients lined up. Deep AI’s failure to deliver not only

13   damaged Path 42’s reputation (Path 42 could not deliver to its own clients without the work

14   Deep AI promised to do), but also caused Path 42 to lose over $100,000 (United States Dollars) in

15   profit per month.

16           5.      As Deep AI’s delays continued, Path 42’s losses continued to mount and, without

17   the product Deep AI agreed to develop, Path 42 had no revenues. Increasingly desperate to salvage

18   the product, their client relationships, and their business, Path 42 pressed its contractual rights and

19   demanded that Deep AI turn over the work it had performed. But Deep AI refused to do even that.

20   After Path 42 threatened legal action, Deep AI finally coughed up what it claimed was all the code

21   it had written for the project. But what was there was anemic: a few lines of code that failed to

22   meet the most basic standards of what Path 42 paid Deep AI to do. Path 42 estimates that the code

23   took at most three (3) days to write—a far cry from the amount of time Deep AI claims it spent on

24   the project. The code confirmed that Deep AI failed to perform the analysis it agreed to perform,

25   or was improperly withholding work that it had done, or both.

26           6.      Deep AI’s work was a complete loss to Path 42, and caused Path 42 substantial

27   damages. Path 42 asked Deep AI to make up for the deficient work, but Deep AI refused. Path 42

28   had no other recourse than to file this action.

                                                     -2-
                                                  COMPLAINT
 Case 2:20-cv-06724 Document 1-1 Filed 07/28/20 Page 4 of 53 Page ID #:7



 1                                                PARTIES

 2          7.      Plaintiff Path 42 PTY LTD (“P42”) is an Australian Proprietary company that

 3   currently does business as “DAIVID.” It previously went by the name “Creature.”

 4          8.      Defendant Deep AI, Inc. (“DeepAI”) is, on information and belief, a Delaware

 5   entity with its principal place of business in Santa Barbara, California.

 6                                                 VENUE

 7          9.      Venue is proper in this Court because Defendant’s principal place of business is in

 8   this county.

 9                                      FACTUAL ALLEGATIONS

10   Forrester and Traore Form P42 to Launch a New
     Business to Serve Their Existing Clients in the
11   Advertising Industry

12          1.      Ian Forrester and Lance Traore are the founders and owners of the company that

13   became Plaintiff P42.

14          2.      Forrester and Traore met while working for a video advertising technology

15   company. Traore was Managing Director of that company’s Nordic operations before moving to

16   Australia and becoming Managing Director of Australia and New Zealand. He has deep and

17   significant relationships with media agencies and brands around the world. Similarly, Forrester

18   headed up that company’s global “insight” team and created its suite of advertising effectiveness

19   products. He is a world-renowned expert in the field of digital media and its effectiveness;

20   regularly writing articles in industry publications, speaking at conferences, and judging awards.

21          3.      On the forefront in the field of advertising technology, Forrester and Traore became

22   deeper involved in the burgeoning filed of “computer vision,” a discipline in which a computer is

23   “taught” to “see” what is happening on the screen. The idea is that the computer will be able to

24   recognize, on a second by second basis, what objects (such as “Labrador retriever”) are on the

25   screen, and what is happening in the scene (such as “is running across the field”).

26          4.      Forrester and Traore realized that computer vision had enormous potential to

27   revolutionize the advertising industry, and they conceived of a new business: to develop a system

28

                                                    -3-
                                                 COMPLAINT
 Case 2:20-cv-06724 Document 1-1 Filed 07/28/20 Page 5 of 53 Page ID #:8



 1   that would harness computer vision and artificial intelligence to analyze video advertisements to

 2   predict how effective the advertisements are and/or would be.

 3          5.      This promised to be an extremely valuable asset to their advertising clients: it would

 4   identify for advertisers the attributes of video advertisements that were most effective at engaging

 5   potential customers (to help in the crafting of ads); and it could predict whether particular video

 6   advertisements would be effective before they launch.

 7          6.      To explore the viability of their idea, Forrester and Traore reached out to their

 8   contacts in the advertising industry, which included Publicis and MediaCom, two of the largest

 9   media agencies in the world. These clients were excited about P42’s business plan, and so

10   committed to helping the business get off the ground that they agreed to provide to P42 thousands

11   of video advertisements that they had already produced, plus their proprietary performance data

12   that measured how effective the advertisements were. The agencies’ performance data showed, for

13   example, how many people watched the ad all the way through, how many people “liked” it on

14   Facebook, or shared it with their friends. P42 had also commissioned studies that recorded

15   participants watching videos advertisements and captured how they responded to the ads by asking

16   them a number of questions.

17          7.      The plan was to take all these data points, and use artificial intelligence to create a

18   model that “learned” what parts of the advertisements drove consumer engagement.

19          8.      Building this system required great skill and hard work. Grossly simplified,

20   however, the key conceptual steps were essentially two-fold: (1) use computer vision to “teach”

21   the computer what was happening second by second in the videos the advertising clients had

22   provided; and (2) employ data science techniques to correlate this second-by-second computer

23   vision data with the performance data provided by the advertising clients to create a model that

24   learns what drives consumer engagement across various demographics and other variables.

25          9.      To build this system—the foundation on which P42’s entire business was based—

26   P42 turned to Defendant DeepAI.

27

28

                                                    -4-
                                                 COMPLAINT
 Case 2:20-cv-06724 Document 1-1 Filed 07/28/20 Page 6 of 53 Page ID #:9



 1   DeepAI Represents It Can Do What P42 Needs

 2           10.     Defendant DeepAI is a company that purports to develop artificial intelligence

 3   technologies to support other businesses.

 4           11.     Peter Griggs founded DeepAI with his partner, Kevin Baragona. On information

 5   and belief, they are the sole owners of the company.

 6           12.     Forrester and Traore began speaking with Griggs about this project in late 2017.

 7           13.     From the beginning, Griggs was enthusiastic and assured Forrester and Traore that

 8   DeepAI could handle the work. As Griggs wrote to Forrester in November 2017: “I’ve talked it

 9   over with our team, and it’s something that is totally doable for us from standpoints of both skill

10   and engineering bandwidth.”

11           14.     On November 7, 2017, Griggs sent to Forrester and Traore a document describing

12   DeepAI’s understanding of the “MVP”—or “minimum viable product”—that Forrester and Traore

13   needed.

14           15.     An MVP is exactly what it sounds like: it is a version of a product with just enough

15   core features to effectively deploy the product. It is, in effect, “version 1.0.”

16           16.     The MVP document DeepAI developed and shared with Forrester and Traore

17   confirmed that Griggs understood the minimum requirements of the system from the very

18   beginning of the negotiations, and that DeepAI could build it. As the document provided, the

19   system, among other things, would “aggregate the specified video engagement data,” and “be

20   backed by the data science used to draw meaningful correlations between the aforementioned data

21   for a given video.”

22           17.     One of the “Key Features” described in the MVP was a “Dashboard” that, among

23   other things, would provide:

24                   a.      “Interactive data visualizations for correlations & underlying stats

25                   b.      “Ability [to] filter/search data by underlying stats and correlations

26                   c.      “Single & bulk video upload from local or remote storage

27                   d.      “White-labeled dashboard – use [P42]’s branding”

28

                                                     -5-
                                                  COMPLAINT
Case 2:20-cv-06724 Document 1-1 Filed 07/28/20 Page 7 of 53 Page ID #:10



 1           18.     The MVP further provided for a “4 months to deployment” timeline with “bi-

 2   monthly stand-up meetings between DeepAI – [P42] for progress checks.”

 3           19.     And the “Intellectual Property Structure” was also clear: “DeepAI will provide full

 4   rights and ownership of source code for the dashboard and all backend code to handle social media

 5   ingestion, media files, and to draw insights.”

 6           20.     Negotiations between DeepAI and P42 continued through March 2018.

 7           21.     While the details and full scope of the project were refined during the negotiations,

 8   there was never any doubt about the minimum requirements needed to create a viable product for

 9   P42’s business.

10           22.     To underscore this point, P42 wrote to DeepAI on December 26, 2017, noting: “one

11   thing we would like to bottom out is how developed your system currently is, and how developed

12   it needs to be for our project to be a success. A couple of the other companies we've spoken to

13   seem to have more advanced systems that are quite extensively trained. Looking at

14   classifications/concepts, some of the systems can identify between 5k and 30k objects/concepts. .

15   . . It would be good to get your thoughts on where you guys see yourselves in comparison,

16   when/how you'll be at that level, and potentially how we could get there using 3rd party API

17   solutions (if possible).”

18           23.     In the same communication, Traore underscored other critical system requirements:

19   “In addition to these capabilities, as we have discussed a number of times, we need our system to

20   include semantic assessments, something which is far beyond the capability of any system

21   currently in existence. We would like to flesh this requirement out some more because, while we

22   have discussed this with you, we feel we need to flesh out requirements so we’re both fully

23   cognisant of output requirements before committing to the work.”

24           24.     Griggs responded two days later, on December 28, assuring P42 again that DeepAI

25   could handle the work: “As for our system, the semantic labelling of scenes will be production

26   ready after another 4 weeks. That will make our computer vision system as a whole able to

27   recognize 25k+ concepts.”

28

                                                    -6-
                                                 COMPLAINT
Case 2:20-cv-06724 Document 1-1 Filed 07/28/20 Page 8 of 53 Page ID #:11



 1   The DeepAI – P42 Consulting Agreement

 2            25.     Negotiations continued between the parties and, in February 2018, P42 provided

 3   DeepAI with a draft contract P42’s lawyers had drawn up. DeepAI, however, rejected it.

 4            26.     In its place Griggs sent P42 an email on February 28, 2018, noting “[a]ttached is a

 5   b2b contractor agreement template from our law firm. We’ve been using this contract in similar

 6   b2b engagements, and it’s working well for everyone.”

 7            27.     The parties used the template DeepAI’s law firm prepared and, with minimal

 8   substantive modifications, executed it with an effective date of March 15, 2018. A true and correct

 9   copy of the contract (the “Consulting Agreement”) is attached hereto as Exhibit 1.

10            28.     The Consulting Agreement identifies DeepAI as the “Consultant,” P42 as the

11   “Company,” and provides that DeepAI “will provide consulting ‘services to [P42] as described on

12   Exhibit A hereto (the “Services”).

13            29.     Exhibit A to the Consulting Agreement outlines the Services, including that

14   DeepAI was required to, among other things:

15                    a.     Provide “[s]econd by second computer vision assessment of what’s

16                           happening on screen in test videos,” “NLP [Natural Language Process] /

17                           sentiment analysis,” “Send FB text to Watson1 for personality profiling and

18                           store for later aggregation,” and other data assessing concerning the videos;

19                    b.     “Build algorithmic models to determine key correlations among test batch

20                           data;”

21                    c.     “Build algorithmic models to determine correlations between video

22                           attributes and video outcomes, split by respondent information” over a

23                           series of attributes and metrics; and

24                    d.     “Create dashboards for the visualization of correlations to power 3 core Path

25                           42 products: Ideate, Evaluate, Execute.”

26

27

28
     1
         Watson is an IBM artificial intelligence product: https://www.ibm.com/watson/about
                                                     -7-
                                                  COMPLAINT
Case 2:20-cv-06724 Document 1-1 Filed 07/28/20 Page 9 of 53 Page ID #:12



 1          30.     In Paragraph 1 to the Consulting Agreement, DeepAI represented to Path 42 that it

 2   was capable of performing the Services, and pledged to use its “best efforts” to produce “results

 3   that are satisfactory to [P42]”:

 4                  [DeepAI] represents that [it] . . . has the qualifications, the
                    experience and the ability to properly perform the Services.
 5                  [DeepAI] shall use [it]’s best efforts to perform the Services such
                    that the results are satisfactory to the Company.”
 6
            31.     Paragraph 5 to the Consulting Agreement gave P42 the immediate ownership rights
 7
     to the work DeepAI created for P42:
 8
                    (c) Inventions. . . .Consultant understands that "Company
 9                  Inventions" means any and all Inventions that Consultant or
                    Consultant's personnel may solely or jointly author, discover,
10                  develop, conceive, or reduce to practice in connection with, or as a
                    result of, the Services performed for the Company or otherwise in
11                  connection with the Relationship, except as otherwise provided in
                    Section 5(g) below.
12
                    (d) Assignment of Company Inventions. Consultant will promptly
13                  make full written disclosure to the Company, will hold in trust for
                    the sole right and benefit of the Company, and hereby assigns to the
14                  Company, or its designee, all of Consultant's right, title and
                    interest throughout the world in and to any and all Company
15                  Inventions and all patent, copyright, trademark, trade secret and
                    other intellectual property rights and other proprietary rights therein.
16
                    (h) All Company inventions created by the Consultant for or on
17                  behalf of the Company that are used in, related to or necessary for
                    the subject matter of this agreement including any associated
18                  trademarks, trade names, algorithms, systems, methodologies, data,
                    goodwill, visualizations and any other intellectual property rights
19                  and arrangements vest in the Company immediately upon creation.
                    Excluded from this statement are any of DeepAI's underlying
20                  technology, AI, computer vision algorithms, machine learning
                    algorithms, systems, or models enhanced or developed on behalf of
21                  Company or Version 1. The aforementioned assets shall remain the
                    property and inventions of Consultant in perpetuity.
22
                    (bold italics emphasis added)
23
            32.     Paragraph 6 to the Consulting Agreement imposed on DeepAI an affirmative
24
     obligation to deliver all of P42’s property to P42:
25
                    6. Company Property: Returning Company Documents. . . . At
26                  the time of termination of the Relationship, Consultant will deliver
                    to the Company (and will not keep in Consultant's possession,
27                  recreate or deliver to anyone else) any and all devices, records,
                    data, notes, reports, proposals, lists, correspondence, specifications,
28                  drawings, blueprints, sketches, laboratory notebooks, materials,
                    flow charts, equipment, other documents or property, or
                                                    -8-
                                                 COMPLAINT
Case 2:20-cv-06724 Document 1-1 Filed 07/28/20 Page 10 of 53 Page ID #:13



 1                  reproductions of any of the aforementioned items developed by
                    Consultant or Consultant's personnel pursuant to the Relationship or
 2                  otherwise belonging to the Company, its successors or assigns.

 3                  (bold italics emphasis added)

 4          33.     In Paragraph 9 to the Consulting Agreement, DeepAI agreed to indemnify and hold

 5   P42 harmless from, among other things, all “losses, damages, liabilities, costs and expenses,

 6   including attorneys’ fees and other legal expenses, arising directly or indirectly” out of DeepAI’s

 7   negligence and/or breach of the Consulting Agreement:

 8                  9. Indemnification. Consultant shall indemnify and hold harmless
                    the Company and its affiliates and their directors, officers and
 9                  employees from and against all taxes, losses, damages, liabilities,
                    costs and expenses, including attorneys' fees and other legal
10                  expenses, arising directly or indirectly from or in connection with
                    (i) any negligent, reckless or intentionally wrongful act of
11                  Consultant or Consultant's Assistants (as defined below),
                    employees, contractors or agents, (ii) any breach by the Consultant
12                  or Consultant's Assistants, employees, contractors or agents of any
                    of the covenants contained in this Agreement, (iii) any failure of
13                  Consultant to perform the Services in accordance with all
                    applicable laws, rules and regulations, or (iv) any violation or
14                  claimed violation of a third party's rights resulting in whole or in
                    part from the Company's use of the Inventions or other deliverables
15                  of Consultant under this Agreement.

16                  (bold italics emphasis added)

17          34.     Paragraph 13 to the Consulting Agreement required DeepAI to report to P42 at

18   P42’s discretion:

19                  13. Supervision of Consultant’s Services. . . . “[DeepAI] will be
                    required to report to [P42] concerning the Services performed under
20                  this Agreement. The nature and frequency of these reports will be
                    left to the discretion of [P42].
21

22          35.     Exhibit B to the Consulting Agreement provided the payment and development

23   schedule for the project. It provided for a four-month development schedule to begin in March

24   2018, and be completed by July 2018. It also provided for P42 to make four monthly payment

25   installments of $17,500 over the same time period, for a total of $70,000.

26          36.     P42 timely paid the full contract price of $70,000.

27

28

                                                   -9-
                                                COMPLAINT
Case 2:20-cv-06724 Document 1-1 Filed 07/28/20 Page 11 of 53 Page ID #:14



 1   DeepAI “Guarantees” to Deploy by March 2019

 2          37.     The collection of videos from P42’s clients to be used in developing the product

 3   was not available at the commencement of the planned development schedule. P42 kept DeepAI

 4   informed of the progress, and DeepAI was not ready to begin work then anyway. DeepAI was still

 5   working on developing its own systems (which were not ready in March 2018) to do the work

 6   DeepAI agreed to perform for P42.

 7          38.      For example, in an April 17, 2018 email exchange—more than a month after

 8   development was scheduled to begin—Griggs informed P42 that DeepAI was still “working on

 9   building out more robust computer vision infrastructure to analyze your videos.” He detailed a

10   number of models that DeepAI was still “training,” including that DeepAI was “about to start

11   training production versions of the semantic action recognition model, celebrity recognition model,

12   and logo recognition model with additional data coming in from our data crew.” This, even though

13   Griggs represented in December that the semantic model would be ready in January. Griggs further

14   noted that DeepAI still has “a lot of models that will finish training runs in the next week. So lots

15   of fun stuff happening that will be huge for getting deep analysis of your videos.”

16          39.     On April 26, 2018, P42 sent the first group of videos and data to DeepAI. Though

17   this was not all of the videos to be included in the work, DeepAI was still not ready to process any

18   of the videos. As the parties discussed during a May 9, 2018 call, DeepAI was still developing its

19   image recognition system, and still had seven employees tagging images for the semantic model.

20          40.     By May 16, 2018, DeepAI had reviewed the data that P42 had sent over, and Griggs

21   told P42: “awesome job selecting this data, btw. These videos and the associated data are going to

22   be great to juxtapose and analyze en masse.”

23          41.     The next day, on May 17, 2018, Forrester asked Griggs whether DeepAI had

24   “written that script to extract videos from the [YouTube] links [P42] sen[t] you and from the

25   [Google] drive? If not could you please, and save the videos in a central folder we can all access?

26   . . . It would be good to see how many videos have been uploaded. . .”

27          42.     Griggs agreed to do so the same day, confirming that P42 wanted “all of the

28   YouTube videos from the list of 100 put into a google drive folder,” and “all of the vides from the

                                                    - 10 -
                                                 COMPLAINT
Case 2:20-cv-06724 Document 1-1 Filed 07/28/20 Page 12 of 53 Page ID #:15



 1   other dataset that are in google drive already also moved into that same folder,” and “you want

 2   any new videos that are added to the existing google drive dataset to be added to that same new

 3   central folder.”

 4          43.     On June 13, 2018, Griggs sent this mockup of what the dashboard would look like:

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18          44.     Forrester responded that this was “definitely on the right lines.”

19          45.     On August 1, 2018, P42 forwarded a link to IBM’s “The Dataset.” Forrester noted

20   that IBM is “focusing very much on the understanding of semantic meaning of collections of

21   objects. While their approach is still very basic and no where near where we need [it to] be,

22   ingesting their data could give us an advantage.”

23          46.     Griggs responded the next day: “This is awesome – thanks for sharing. We haven’t

24   used this dataset, but after talking with the guys It sounds like we will start incorporating. Good

25   find.” He further noted that “it’s actually better [than DeepAI’s approach] for a number of

26   reasons.” But DeepAI never did incorporate this information.

27          47.     On September 9, 2018, Forrester asked Griggs for DeepAI’s plan to build P42’s

28   product. The next day, Griggs provided the following timeline, noting: “I've attached the timeline

                                                   - 11 -
                                                COMPLAINT
Case 2:20-cv-06724 Document 1-1 Filed 07/28/20 Page 13 of 53 Page ID #:16



 1   with deliverables and review meetings included. After talking with the guys, we're confident we

 2   can speed things up for you from our initial timeline and get it done with two months of work.

 3   With our current dev pipeline and bandwidth, we can start working on this on January 15th and

 4   deploy your v1.0 dashboard with insights and data visualizations by March 15th.”

 5

 6

 7

 8

 9

10

11

12

13

14

15          48.     A four-month delay from September 2018 (already months later than originally

16   planned) for even commencing work was not acceptable to P42 and far from what the parties

17   agreed. The delay placed P42 in dire financial straits. P42 had already paid the entire contract price

18   by June 2018. Their business was earning no revenue because they could not launch their product

19   before DeepAI completed its work, and P42’s clients were anxious for results. As P42 explained

20   to Griggs on September 10:

21                  Unfortunately, this is very far away from our expected timeline. We
                    were prepared for a minor delay in the project based on our data
22                  delivery being delayed but to wait until January to start the project
                    with delivery in March is really far too late. We have selected the
23                  most engaging videos in Australia during the latest 52 weeks as
                    those to analyse for the build. With each passing day the data set
24                  becomes more and more out of date, so we need to start on the build
                    as soon as we can. We have also received free data from clients on
25                  the basis that we will produce an output analysis for them; they are
                    expecting outputs by mid-January at the latest.
26
                    During our last conversation you said you could start at the end of
27                  October. While this was disappointing, this would be a reasonable
                    amount of time to wait to start the project. What can we do here to
28                  move the project forward with a delivery date of mid-January?

                                                    - 12 -
                                                 COMPLAINT
Case 2:20-cv-06724 Document 1-1 Filed 07/28/20 Page 14 of 53 Page ID #:17



 1          49.     Griggs knew of P42’s financial bind, and he knew that P42 had already paid

 2   DeepAI in full. Thus, he pressed his position—acknowledging that he had agreed to an earlier date

 3   before, but he refused to honor it. Instead, he presented P42 with two bad options: (1) having

 4   DeepAI start January 15th and deploying by March 15th; or (2) paying DeepAI an extra $17,500

 5   per month, for the next three months, to have it finished by December 1.

 6          50.     Forrester tried to reason with Griggs. On September 12, 2018 he wrote: “I'm sorry,

 7   but I'm afraid [Traore] and I don't agree that we should pay more to have the project delivered

 8   before March. We have paid for the project in full but have had no data science resource allocated

 9   to us as yet. This means we have funded your data scientists to work on other projects. We now

10   feel that you should allocate some of your data science resource to work on our project.” He

11   proposed alternatives, including delaying delivery until January 31, 2019, noting that he “think[s]

12   the above represents a fair compromise, taking into account the needs of your other projects while

13   still delivering for DAIVID in a timely manner,” but Griggs rejected the alternatives the same day.

14   Griggs reiterated, however, that “January 15th is the soonest we can start. And we will deploy by

15   march 15th.”

16          51.     Given the difficult spot in which DeepAI had placed P42, P42 kept trying to find a

17   creative solution. Though Griggs wrote that he “underst[oo]d the urgency of getting [P42’s]

18   product to market,” he was unwilling to do it sooner without substantial additional costs that he

19   knew P42 could not afford.

20          52.     On September 17, 2018, after DeepAI rejected further requests by P42, Griggs

21   reiterated that P42 would have to pay substantial amounts to have the product delivered earlier,

22   “Otherwise, I’m happy to guarantee starting on January 15th and deploying by March 15th.”

23          53.     P42 was forced to concede. As Forrester wrote to Griggs on September 17, “We

24   can’t pay another $13K, so we will wait until January.”

25          54.     As noted before (see supra ¶ 34), DeepAI had a contractual obligation to report to

26   P42 regarding the performance of the work at P42’s discretion. And P42 kept asking Griggs for a

27   detailed project plan, including timelines and detailed milestones for deliverables. For example,

28   on October 21, Forrester provided examples of the information they were looking for:

                                                   - 13 -
                                                COMPLAINT
Case 2:20-cv-06724 Document 1-1 Filed 07/28/20 Page 15 of 53 Page ID #:18



 1                     “Timing for me [Forrester] to take your team through the various data sets, and our

 2                      core products. This will allow them to understand our required outputs much more

 3                      clearly,”

 4                     “Plan to use NLP to tag the dialogue contained in videos,”

 5                     “Plan to add semantic tags to add the human layer of tagging we require (having a

 6                      'human in the loop'),”

 7                     “Plan to fuse emotional, campaign and YT/FB data sets and/or visualise them

 8                      differently,”

 9                     “Plan to produce iterations of the dashboard with feedback loops.”

10   Forrester also requested in this email that the parties take stock on December 14, 2018, of the

11   videos they had to ensure that the project was on target. Forrester informed DeepAI in a separate

12   email the same day that beginning December 14, he would have no other obligations, and could

13   dedicate himself full time to this project.

14            55.       But despite DeepAI’s contractual obligations to report to P42 at P42’s discretion,

15   Griggs did not respond until November 2—nearly two weeks later—and after several chaser emails

16   from Forrester. When Griggs did respond, he simply provided the same basic timeline he provided

17   in September (see supra, ¶ 47), noting that the “analytics and data from the bullets in your previous

18   email will all be included in the "week 3: review initial analytics outputs" meeting. Griggs also

19   rejected P42’s request to discuss the state of the videos on December 14, and instead proposed

20   that the parties talk on January 9 or 10 to go through the videos and datasets P42 provided, and he

21   forwarded again the mock-up of what he understood the dashboard should look like (see supra

22   ¶ 43).

23            56.       In response, Forrester asked for an earlier date to discuss the videos and data, and

24   for a more detailed timeline, but Griggs did not provide any substantive response for weeks.

25            57.       On December 31, 2018, P42 provided to DeepAI the videos and data required for

26   DeepAI to perform its analysis. Griggs responded: “Awesome! This is great. Nice work on pulling

27   all of this together.”

28

                                                       - 14 -
                                                    COMPLAINT
Case 2:20-cv-06724 Document 1-1 Filed 07/28/20 Page 16 of 53 Page ID #:19



 1          58.     Additional videos were provided by P42’s advertising clients after this date but

 2   DeepAI had all of them by January 14, 2019. On January 15, 2019—the day DeepAI promised to

 3   begin work on P42’s project—Griggs acknowledged receipt: “This is all great stuff. Thanks for

 4   fulling this list together!” He further committed to “pulling these videos today.” DeepAI agreed to

 5   include them in the project, and never mentioned that they would delay the guaranteed deployment

 6   date of March 15, 2019.

 7   DeepAI Fails to Deliver by March 15, 2019

 8          59.     As the March 15, 2019 deadline approached, Griggs was growing less and less

 9   responsive. P42 was constantly checking in on progress, only to be met with days and sometimes

10   weeks of silence. Griggs acknowledged this in a February 19 email, writing: “Apologies for the

11   inconsistent communication. We’ve been drinking out of a firehose over here.”

12          60.     Despite P42’s best efforts to ensure that DeepAI was on track, DeepAI failed to

13   meet the March 15, 2019, deadline it set for itself for deploying P42’s product.

14          61.     Throughout 2019 P42 continued to follow up, imploring DeepAI for updates and

15   asking when the work would be done. DeepAI knew that P42 had no money, and that P42 could

16   not earn any revenue until the product was deployed in the marketplace, but there appeared to be

17   no real sense of urgency on DeepAI’s part. Griggs continued to be slow to respond to P42’s

18   inquiries, and DeepAI’s completion of the product appeared to be nowhere in sight.

19          62.     By May 2019, P42 was desperate. It had been nearly a year since P42 had paid the

20   entire $70,000 contract price to DeepAI, but DeepAI had not provided the product—or any of the

21   underlying work—that it had promised to provide to P42, and there was no reasonably reliable

22   completion date in sight. And because P42 had no product, it had no revenue. What’s more,

23   DeepAI’s continuing failure to complete the product was ruining P42’s reputation with its clients,

24   and causing P42 to miss out on substantial revenues.

25          63.     P42 continued to follow up with DeepAI but got no serious engagement for months.

26          64.     On July 26, 2019—more than 4 months after the deadline by which DeepAI had

27   “guaranteed” the product would be deployed—Grigg sent a spreadsheet of results from its work.

28   In an email explaining the results, it became clear what had bogged down the analysis for so long:

                                                   - 15 -
                                                COMPLAINT
Case 2:20-cv-06724 Document 1-1 Filed 07/28/20 Page 17 of 53 Page ID #:20



 1   DeepAI did not know what it was doing. As Griggs admitted: “The analysis ended up being a bit

 2   more difficult than expected.” Griggs blamed DeepAI’s failure on the data P42 provided, but that

 3   was a ruse: P42 subsequently hired other data scientists who were able to perform the analysis

 4   with the same data.

 5          65.     Moreover, when P42 dug into the output DeepAI had provided, P42 discovered that

 6   it was far below what the parties agreed to in the contract, and certainly not “satisfactory to P42.”

 7   (Supra, ¶ 30.) Major deficiencies in DeepAI’s work included, among other things, that: (1)

 8   fundamental computer vision work was not done; (2) DeepAI unilaterally disregarded critical

 9   performance data, using only 13 of the 27 emotions included, only a handful of the facial coding

10   action units, and ignoring key brand metrics such as brand recall and purchase intent.; (3) DeepAI

11   failed to use the Watson APIs; and (4) DeepAI failed to provide the very point of the work: the

12   ability for P42 to manipulate the data by taking into account different variables so that it can

13   discover the key correlations and advise their advertising clients appropriately. The model was

14   nowhere near ready to show to a client—it was not a minimum viable product.

15          66.     On August 5, Griggs promised to start pulling all the raw data and to “look into”

16   using the Watson APIs, but did not provide any of this data until September 4, 2019. Again, his

17   excuse was that his “entire team has been drinking out of a firehose,” but DeepAI’s poor business

18   planning does not, of course, excuse DeepAI breaching its duties and obligations to P42.

19          67.     Even the data DeepAI provided in September—nearly 6 months after the date by

20   which DeepAI “guaranteed” the work would be done—was insufficient. Among other things,

21   DeepAI had failed to perform basic computer vision tagging on hundreds of videos, and even those

22   videos that DeepAI had purportedly “tagged” were not done competently.

23          68.     On September 10, 2019, Forrester asked for Griggs to rectify these problems and

24   offered to arrange a call to walk through the issues.

25          69.     With no response from Griggs or anyone at DeepAI, Traore followed up on

26   September 15 and reminded Griggs of what Griggs had known since 2017—that P42’s entire

27   business has been resting on DeepAI doing what it agreed to do, and DeepAI’s failure to perform

28   was causing P42 severe economic damage:

                                                    - 16 -
                                                 COMPLAINT
Case 2:20-cv-06724 Document 1-1 Filed 07/28/20 Page 18 of 53 Page ID #:21



 1                  Given that we cannot move forward with DAIVID in any capacity
                    until we've solved this. Based on what Ian's email [says] below a lot
 2                  of the work hasn't been done. Only 2/3 of the videos agreed on have
                    been tagged and out of those there seems to be a fair few that haven't
 3                  been tagged correctly. The 100 videos from our emotional test
                    which are the most important seems to be missing. We never got to
 4                  the point of building the dashboard etc. . . . so right now Im just
                    interested in a solution so that we can get a product we can take to
 5                  market . . . .I've already got all lot of keen clients knocking on the
                    door so for us time is crucial. It's also a space that is rapidly gaining
 6                  traction so we want to keep the opportunity to be ahead of the curve.

 7          70.     Griggs responded the next day and admitted that DeepAI failed to tag and

 8   incorporate into the analysis hundreds of videos—20% of the dataset. This was an egregious

 9   failure. As is common knowledge in the industry—and even in the broader popular culture—

10   machine learning gets better with more data. And because this project was new, all of the data that

11   could be used in the analysis was important. DeepAI’s decision to unilaterally ignore 20% of the

12   data meant that what little analysis DeepAI did do was fundamentally flawed.

13          71.     In his September 16 email, Griggs claimed that Forrester had agreed with him to

14   “hold off on using the publicis videos,” because “the engagement metrics we're [sic] different than

15   all of the other datasets.” But this was false. The metrics were not different. There is no record of

16   Forrester agreeing to ignore the Publicis videos and it would make no sense for him to have done

17   so—Publicis was one of P42’s major clients, and P42 had worked hard to procure those videos.

18   P42 could not tell Publicis that P42 decided unilaterally to just throw the Publicis videos out.

19          72.      On September 22, P42 followed up, noting that “It was never agreed to tag less

20   videos. In fact we were trying to get more videos tagged by you.” He further noted that the “Publics

21   videos contain the same metrics as the Mediacom videos and there's +500 of them as well. Anytime

22   we had issues like with some of the Mediacom videos we backfilled with additional FB api videos

23   to hit the 3k mark. Either way that's good news that you will tag the videos for us.”

24          73.     Nevertheless, DeepAI never redid the analysis with all the videos. And it never

25   completed a minimum viable product for P42.

26

27

28

                                                    - 17 -
                                                 COMPLAINT
Case 2:20-cv-06724 Document 1-1 Filed 07/28/20 Page 19 of 53 Page ID #:22



 1   DeepAI’s Failure to         Deliver    Caused    P42
     Substantial Damages
 2

 3          74.     Because of DeepAI’s utter failure to perform the work they agreed to perform, P42

 4   has suffered substantial losses.

 5          75.     As DeepAI knew from the commencement of the parties’ working relationship, P42

 6   was creating a business based on the work DeepAI had agreed to perform.

 7          76.     DeepAI knew that P42 had clients lined up who were eager to use the product that

 8   P42 asked DeepAI to develop.

 9          77.     DeepAI knew that P42 could earn no revenue until the product DeepAI had agreed

10   to build for P42 was deployed.

11          78.     DeepAI knew that P42 would lose revenue for each month it delayed in providing

12   P42 with the work DeepAI agreed to perform for P42.

13          79.     DeepAI’s failure to perform has caused P42 reputational loss, and lost profits for

14   the months they were unable to deploy the product. Indeed, just one of P42’s clients, Publicis, has

15   already explained that if P42 would have been able to deploy the product by the March 15, 2019,

16   date DeepAI had “guarantee[d],” Publicis would have provided P42 with approximately $100,000

17   (United States Dollars) in business per month. This means that every month DeepAI delayed,

18   DeepAI caused another $100,000 in lost business from just one of P42’s clients.

19          80.     DeepAI’s failure to perform has also caused P42 to hire others to perform the work

20   that DeepAI agreed to perform, which caused additional out of pocket costs to P42 and the dilution

21   of the equity in the company.

22          81.     DeepAI has also refused to turn over all of the property that belongs to P42 under

23   Paragraph 5 of the Consulting Agreement. This has caused P42 losses because it has not been able

24   to deploy its product for as long as DeepAI retained possession of this property, and it also made

25   it more difficult, and more expensive, to create the product in house because P42 did not have the

26   benefit of the work DeepAI had done.

27          82.     DeepAI has refused to return any of the $70,000 that P42 paid to DeepAI under the

28   contract.

                                                   - 18 -
                                                COMPLAINT
Case 2:20-cv-06724 Document 1-1 Filed 07/28/20 Page 20 of 53 Page ID #:23



 1          83.     After efforts to settle this dispute out of court failed, P42 filed this action.

 2

 3                                          CAUSES OF ACTION

 4
                                             COUNT I
 5                                      BREACH OF CONTRACT

 6          84.     P42 repeats and realleges each of the allegations above as set forth here.

 7          85.     P42 and DeepAI entered into the Consulting Agreement, which was and is a

 8   binding contract.

 9          86.     Further, DeepAI was contractually bound to perform under the Consulting

10   Agreement by March 15, 2019.

11          87.     P42 did all, or substantially all, of the significant things that the parties’ agreements

12   required P42 to do.

13          88.     DeepAI failed and refused to perform its obligations under the parties’ agreements

14   in various ways including, but not limited to:

15                  a.      Failure to develop and deploy the minimum viable product contemplated by

16                          the Consulting Agreement;

17                  b.      Failure to develop and deploy the minimum viable product contemplated by

18                          the Consulting Agreement by March 15, 2019;

19                  c.      Failure to perform its obligations under the Consulting Agreement such that

20                          the results were satisfactory to P42;

21                  d.      Failure to timely download and analyze 3,000 of the videos P42 provided

22                          to DeepAI for the project;

23                  e.      Failure to analyze 3,000 of the videos P42 provided for analysis as required

24                          by the Consulting Agreement;

25                  f.      Failure to conduct calls with and report to P42, as P42 had requested,

26                          concerning DeepAI’s performance of the Services described in the

27                          Consulting Agreement;

28

                                                     - 19 -
                                                  COMPLAINT
Case 2:20-cv-06724 Document 1-1 Filed 07/28/20 Page 21 of 53 Page ID #:24



 1                   g.       Failure to perform the data science work DeepAI agreed to perform in the

 2                            Consulting Agreement, including but not limited to the failure to comply

 3                            with generally accepted standards in the industry for completing such data

 4                            science work;

 5                   h.       Failure to build the algorithmic models necessary to determine correlations

 6                            between video attributes and video outcomes identified in the Consulting

 7                            Agreement;

 8                   i.       Failure to create a dashboard that allowed P42 to manipulate the data by

 9                            taking into account different variables so that it can discover the key

10                            correlations and advise their advertising clients appropriately; and

11                   j.       Failure to turn over to P42 all of the work, inventions, and other property it

12                            owns under the Consulting Agreement.

13           89.     As a direct and proximate result of DeepAI’s breach, P42 has been damaged in the

14   amount of the $70,000 contract price, lost profits in excess of $2 million (United States Dollars)

15   in an amount to be determined at trial, additional out of pocket costs and dilution of P42’s equity

16   to be valued at trial.

17           WHEREFORE, Plaintiff prays for judgment for damages in excess of $2 million (United

18   States Dollars) in an amount to be determined at trial, an order directing DeepAI to turn over all

19   work, inventions and other property to which P42 is entitled on the Consulting Agreement;

20   attorneys fees and costs, costs of suit, prejudgment interest, and for such other and further relief as

21   the Court may deem just and proper.

22
                                  COUNT II
23        BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING

24           90.     P42 repeats and realleges each of the allegations above as set forth here.
25           91.     P42 and DeepAI entered into the Consulting Agreement, which was and is a
26   binding contract.
27           92.     P42 did all, or substantially all, of the significant things that the contract required
28   P42 to do.

                                                      - 20 -
                                                   COMPLAINT
Case 2:20-cv-06724 Document 1-1 Filed 07/28/20 Page 22 of 53 Page ID #:25



 1          93.     DeepAI interfered with P42’s right to receive the benefits of the contract in various

 2   ways including, but not limited to:

 3                  a.     Failure to develop and deploy the minimum viable product contemplated by

 4                         the Consulting Agreement;

 5                  b.     Failure to develop and deploy the minimum viable product contemplated by

 6                         the Consulting Agreement by March 15, 2019;

 7                  c.     Failure to perform its obligations under the Consulting Agreement such that

 8                         the results were satisfactory to P42;

 9                  d.     Failure to timely download and analyze 3,000 of the videos P42 provided

10                         to DeepAI for the project;

11                  e.     Failure to analyze 3,000 of the videos P42 provided for analysis;

12                  f.     Failure to timely notify P42 if any of the videos P42 provided to DeepAI

13                         were no longer available or otherwise unusable;

14                  g.     Failure to conduct calls with and report to P42, as P42 had requested,

15                         concerning DeepAI’s performance of the Services described in the

16                         Consulting Agreement;

17                  h.     Failure to perform the data science work DeepAI agreed to perform in the

18                         Consulting Agreement, including but not limited to the failure to comply

19                         with generally accepted standards in the industry for completing such data

20                         science work;

21                  i.     Failure to build the algorithmic models necessary to determine correlations

22                         between video attributes and video outcomes identified in the Consulting

23                         Agreement;

24                  j.     Failure to create a dashboard that allowed P42 to manipulate the data by

25                         taking into account different variables so that it can discover the key

26                         correlations and advise their advertising clients appropriately; and

27                  k.     Failure to turn over to P42 all of the work, inventions, and other property it

28                         owns under the Consulting Agreement.

                                                   - 21 -
                                                COMPLAINT
Case 2:20-cv-06724 Document 1-1 Filed 07/28/20 Page 23 of 53 Page ID #:26



 1          94.     As a direct and proximate result of DeepAI’s breach of the implied covenant of

 2   good faith and fair dealing, P42 has been damaged in the amount of the $70,000 contract price,

 3   lost profits in excess of $2 million (United States Dollars) in an amount to be determined at trial,

 4   additional out of pocket costs and dilution of P42’s equity to be valued at trial.

 5          95.     WHEREFORE, Plaintiff prays for judgment for damages in excess of $2 million

 6   (United States Dollars) in an amount to be determined at trial, an order directing DeepAI to turn

 7   over all work, inventions and other property to which P42 is entitled on the Consulting Agreement;

 8   attorneys fees and costs, costs of suit, prejudgment interest, and for such other and further relief as

 9   the Court may deem just and proper.

10
                                             COUNT III
11                                      PROMISSORY ESTOPPEL

12          96.     P42 repeats and realleges each of the allegations above as set forth here.
13          97.     DeepAI made a number of promises to P42, including:
14                  a.      Over the course of their negotiations, including in the November 2017
15                          proposals DeepAI prepared for P42, DeepAI promised to develop and
16                          deploy the minimum viable product contemplated by the Consulting
17                          Agreement;
18                  b.      In September 2018, DeepAI guaranteed to P42 that it would deploy the
19                          minimum viable product contemplated by the Consulting Agreement by
20                          March 15, 2019;
21                  c.      Over the course of their negotiations and in the Consulting Agreement,
22                          DeepAI promised to perform its obligations under the Consulting
23                          Agreement such that the results were satisfactory to P42;
24                  d.      Over the course of their negotiations and in the Consulting Agreement,
25                          DeepAI promised to analyze 3,000 of the videos P42 provided for analysis;
26                  e.      Over the course of their negotiations, including in the November 2017
27                          proposals DeepAI prepared for P42, DeepAI promised to conduct regular
28                          calls with P42 to discuss progress, and ensure that the project was on track;

                                                     - 22 -
                                                  COMPLAINT
Case 2:20-cv-06724 Document 1-1 Filed 07/28/20 Page 24 of 53 Page ID #:27



 1                  f.      Over the course of their negotiations, including in the November 2017

 2                          proposals DeepAI prepared for P42, DeepAI promised to perform data

 3                          science work that could be used to “draw meaningful correlations” between

 4                          videos and data P42 provided;

 5                  g.      Over the course of their negotiations, including in the November 2017

 6                          proposals DeepAI prepared for P42, DeepAI promised to build the

 7                          algorithmic models necessary to determine correlations between video

 8                          attributes and video outcomes identified in the Consulting Agreement;

 9                  h.      Over the course of their negotiations, including in the November 2017

10                          proposals DeepAI prepared for P42, Griggs’ June 13, September 10, and

11                          November 2, 2018, emails, DeepAI promised to create a dashboard that

12                          allowed P42 to manipulate the data by taking into account different

13                          variables so that it can discover the key correlations and advise their

14                          advertising clients appropriately; and

15                  i.      Over the course of their negotiations, including in the November 2017

16                          proposals DeepAI prepared for P42, DeepAI promised to deliver to P42 all

17                          of the work, inventions, and other property it owns under the Consulting

18                          Agreement.

19          98.     It was foreseeable to DeepAI that P42 would rely on these promises in part because

20   DeepAI intended P42 to rely on them to secure P42’s business for DeepAI.

21          99.     P42 actually relied on these promises.

22          100.    P42 reasonably relied on these promises.

23          101.    DeepAI failed to follow through on these promises.

24          102.    As a direct and proximate result of DeepAI’s failure to honor these promises, P42

25   has been damaged in the amount of the $70,000 contract price, lost profits in excess of $2 million

26   (United States Dollars) in an amount to be determined at trial, additional out of pocket costs and

27   dilution of P42’s equity to be valued at trial.

28

                                                     - 23 -
                                                  COMPLAINT
Case 2:20-cv-06724 Document 1-1 Filed 07/28/20 Page 25 of 53 Page ID #:28



 1          103.    WHEREFORE, Plaintiff prays for judgment for damages in excess of $2 million

 2   (United States Dollars) in an amount to be determined at trial, an order directing DeepAI to turn

 3   over all work, inventions and other property to which P42 is entitled on the Consulting Agreement;

 4   attorneys fees and costs, costs of suit, prejudgment interest, and for such other and further relief as

 5   the Court may deem just and proper.

 6
                                              COUNT IV
 7                                       MISREPRESENTATION

 8          104.    P42 repeats and realleges each of the allegations above as set forth here.
 9          105.    DeepAI made a number of representations to P42, including:
10                  a.      In November 2017, DeepAI represented to P42 that developing and
11                          deploying the MVP for P42 was “something that is totally doable for
12                          [DeepAI] from standpoints of both skill and engineering bandwidth;”
13                  b.      Over the course of their negotiations, including in the November 2017
14                          proposals DeepAI prepared for P42, DeepAI represented to P42 that it
15                          would and could develop and deploy the minimum viable product
16                          contemplated by the Consulting Agreement;
17                  c.      Over the course of their negotiations, including in the November 2017
18                          proposals DeepAI prepared for P42, DeepAI represented to P42 that it could
19                          produce a system for P42 that would “aggregate the specified video
20                          engagement data,” and “be backed by the data science used to draw
21                          meaningful correlations between the aforementioned data for a given
22                          video;”
23                  d.      Over the course of their negotiations, including in the November 2017
24                          proposals DeepAI prepared for P42, DeepAI represented to P42 that it could
25                          create a “Dashboard” that, among other things, would provide: (1)
26                          “Interactive data visualizations for correlations & underlying stats;” (2) the
27                          “Ability [to] filter/search data by underlying stats and correlations;” (3)
28

                                                     - 24 -
                                                  COMPLAINT
Case 2:20-cv-06724 Document 1-1 Filed 07/28/20 Page 26 of 53 Page ID #:29



 1                         “Single & bulk video upload from local or remote storage;” and (4) “White-

 2                         labeled dashboard – used [P42]’s branding;”

 3                  e.     Over the course of their negotiations, including in the November 2017

 4                         proposals DeepAI prepared for P42, DeepAI represented to P42 that it

 5                         would take only “4 months to deployment;”

 6                  f.     Over the course of their negotiations, including in the November 2017

 7                         proposals DeepAI prepared for P42, DeepAI represented to P42 that it

 8                         would conduct “bi-monthly stand-up meetings between DeepAI – [P42] for

 9                         progress checks;”

10                  g.     Over the course of their negotiations, including in the November 2017

11                         proposals DeepAI prepared for P42, DeepAI represented to P42 that

12                         “DeepAI will provide full rights and ownership of source code for the

13                         dashboard and all backend code to handle social media ingestion, media

14                         files, and to draw insights;”

15                  h.     Over the course of their negotiations, including in a December 28, 2017

16                         email, DeepAI represented that by the end of January 2018, DeepAI’s

17                         system would be capable of semantic labelling of scenes and able to

18                         recognize 25k+ concepts;” and

19                  i.     In April 2018, DeepAI represented that its systems would be ready in May

20                         2018.

21          106.    DeepAI made these representations with the intent that P42 rely on them and P42

22   did in fact reasonably rely on them.

23          107.    Each of these representations was false and/or misleading when stated, at the time

24   P42 entered into the Consulting Agreement, and/or the time P42 paid DeepAI under the Consulting

25   Agreement.

26          108.    DeepAI had a duty to correct these misrepresentations before P42 entered into the

27   Consulting Agreement and/or paid DeepAI under the Consulting Agreement, even if some or all

28   of these representations were true or believed to be true when said, because DeepAI knew that P42

                                                   - 25 -
                                                COMPLAINT
Case 2:20-cv-06724 Document 1-1 Filed 07/28/20 Page 27 of 53 Page ID #:30



 1   was entering into a business transaction with DeepAI based on such representations and, among

 2   other things:

 3                   a.     DeepAI knew that the representations were at the very least only partially

 4                          true or ambiguous and full disclosure of DeepAI’s capabilities and

 5                          intentions was necessary to prevent these representations from being

 6                          misleading;

 7                   b.     DeepAI subsequently acquired information that it knew made the

 8                          representations untrue or misleading; and/or

 9                   c.     These representations were basic aspects of the contemplated transaction

10                          between DeepAI and P42, DeepAI knew that P42 was mistaken about what

11                          DeepAI’s true capabilities and intentions were at the time P42 was entering

12                          into the Consulting Agreement and/or making payments to DeepAI under

13                          the Consulting Agreement, and because of the relationship and

14                          circumstances between DeepAI and P42, P42 would reasonably expect a

15                          disclosure of those facts.

16          109.     As a direct and proximate result of P42’s reliance on DeepAI’s misrepresentations

17   P42 has been damaged in the amount of $ the $70,000 contract price, lost profits in excess of

18   $2 million (United States Dollars) in an amount to be determined at trial, additional out of pocket

19   costs and dilution of P42’s equity to be valued at trial.

20          110.     DeepAI acted with malice, oppression, or fraud.

21          111.     DeepAI acted with intent to cause P42 injury. Its conduct was despicable and was

22   done with a willful and knowing disregard of P42’s rights, and fraudulent, based in part on the

23   facts alleged above, including: DeepAI knew that P42 was deceived by DeepAI’s prior

24   representations but proceeded anyway for the pecuniary gain from the transaction.

25          112.     DeepAI’s conduct also subjected P42 to cruel and unjust hardship in knowing

26   disregard of P42’s rights based in part on the facts alleged above, including: DeepAI knew that

27   P42’s fledgling business was dependent on the product that DeepAI falsely represented that it

28   would be able to produce, knew that P42 had limited financial means, knew that P42 could not

                                                     - 26 -
                                                  COMPLAINT
Case 2:20-cv-06724 Document 1-1 Filed 07/28/20 Page 28 of 53 Page ID #:31



 1   generate revenue without the product DeepAI falsely promised it could produce, and yet still

 2   proceeded anyway for the pecuniary gain from the transaction.

 3          WHEREFORE, Plaintiff prays for judgment for compensatory damages in excess of

 4   $2 million (United States Dollars) in an amount to be determined at trial, punitive damages in an

 5   amount to be determined at trial, an order directing DeepAI to turn over all work, inventions and

 6   other property to which P42 is entitled on the Consulting Agreement; attorneys fees and costs,

 7   costs of suit, prejudgment interest, and for such other and further relief as the Court may deem just

 8   and proper.

 9
                                               COUNT V
10                                            CONVERSION

11          113.    P42 repeats and realleges each of the allegations above as set forth here.
12          114.    P42 owns all Company Inventions as that term is defined in the Consulting
13   Agreement.
14          115.    DeepAI has substantially interfered with P42’s property by intentionally preventing
15   P42 from having access to it, in part by intentionally misrepresenting and/or concealing that it was
16   maintaining such property.
17          116.    P42 has not consented to DeepAI withholding P42’s property and has affirmatively
18   requested that DeepAI deliver P42’s property to P42.
19          117.    As a direct and proximate result of DeepAI converting P42’s property, P42 has
20   been harmed.
21          118.    DeepAI acted with malice, oppression, or fraud.
22          119.    DeepAI acted with intent to cause P42 injury. Its conduct was despicable and was
23   done with a willful and knowing disregard of P42’s rights, and fraudulent, based in part on the
24   facts alleged above, including: DeepAI knew that P42’s fledgling business was dependent on the
25   product that DeepAI falsely represented that it would be able to produce, knew that P42 had limited
26   financial means, knew that P42 could not generate revenue without the product DeepAI falsely
27   promised it could produce, knew that returning the property to P42 would help P42 develop the
28

                                                    - 27 -
                                                 COMPLAINT
Case 2:20-cv-06724 Document 1-1 Filed 07/28/20 Page 29 of 53 Page ID #:32



 1   product that DeepAI failed to develop, yet DeepAI still refused to provide the property to P42 and

 2   instead represented that it had turned over all property.

 3          120.    DeepAI’s conduct also subjected P42 to cruel and unjust hardship in knowing

 4   disregard of P42’s rights based in part on the facts alleged above, including: DeepAI knew that

 5   P42’s fledgling business was dependent on the product that DeepAI falsely represented that it

 6   would be able to produce, knew that P42 had limited financial means, knew that P42 could not

 7   generate revenue without the product DeepAI falsely promised it could produce, knew that

 8   returning the property to P42 would help P42 develop the product that DeepAI failed to develop,

 9   yet DeepAI still refused to provide the property to P42 and instead represented that it had turned

10   over all property.

11          WHEREFORE, Plaintiff prays for judgment for compensatory damages in excess of

12   $2 million (United States Dollars) in an amount to be determined at trial, punitive damages in an

13   amount to be determined at trial, an order directing DeepAI to turn over all work, inventions and

14   other property to which P42 is entitled on the Consulting Agreement; attorneys fees and costs,

15   costs of suit, prejudgment interest, and for such other and further relief as the Court may deem just

16   and proper.

17
                                             COUNT VI
18                                     TRESPASS TO CHATTELS

19          121.    P42 repeats and realleges each of the allegations above as set forth here.
20          122.    P42 owns all Company Inventions as that term is defined in the Consulting
21   Agreement.
22          123.    DeepAI has intentionally interfered with P42’s property by preventing P42 from
23   having access to it.
24          124.    P42 has not consented to DeepAI withholding P42’s property and has affirmatively
25   requested that DeepAI deliver P42’s property to P42.
26          125.    DeepAI acted with intent to cause P42 injury. Its conduct was despicable and was
27   done with a willful and knowing disregard of P42’s rights based in part on the facts alleged above,
28   including: DeepAI knew that P42’s fledgling business was dependent on the product that DeepAI

                                                    - 28 -
                                                 COMPLAINT
Case 2:20-cv-06724 Document 1-1 Filed 07/28/20 Page 30 of 53 Page ID #:33



 1   falsely represented that it would be able to produce, knew that P42 had limited financial means,

 2   knew that P42 could not generate revenue without the product DeepAI falsely promised it could

 3   produce, knew that returning the property to P42 would help P42 develop the product that DeepAI

 4   failed to develop, yet DeepAI still refused to provide the property to P42 and instead represented

 5   that it had turned over all property.

 6          126.    DeepAI’s conduct also subjected P42 to cruel and unjust hardship in knowing

 7   disregard of P42’s rights based in part on the facts alleged above, including: DeepAI knew that

 8   P42’s fledgling business was dependent on the product that DeepAI falsely represented that it

 9   would be able to produce, knew that P42 had limited financial means, knew that P42 could not

10   generate revenue without the product DeepAI falsely promised it could produce, knew that

11   returning the property to P42 would help P42 develop the product that DeepAI failed to develop,

12   yet DeepAI still refused to provide the property to P42 and instead represented that it had turned

13   over all property.

14          127.    As a direct and proximate result of DeepAI converting P42’s property, P42 has

15   been harmed.

16          WHEREFORE, Plaintiff prays for judgment for compensatory damages in excess of $2

17   million (United States Dollars) in an amount to be determined at trial, punitive damages in an

18   amount to be determined at trial, an order directing DeepAI to turn over all work, inventions and

19   other property to which P42 is entitled on the Consulting Agreement; attorneys fees and costs,

20   costs of suit, prejudgment interest, and for such other and further relief as the Court may deem just

21   and proper.

22                                               JURY DEMAND

23          Plaintiff demands a trial by jury.

24                                                           Respectfully submitted,

25    Dated: June 29, 2020                             CALABRO | LAW OFFICE

26
                                                       By:
27
                                                                            J. Toji Calabro
28                                                                       Attorney for Plaintiff

                                                     - 29 -
                                                  COMPLAINT
Case 2:20-cv-06724 Document 1-1 Filed 07/28/20 Page 31 of 53 Page ID #:34




                     Exhibit 1
Case 2:20-cv-06724 Document 1-1 Filed 07/28/20 Page 32 of 53 Page ID #:35
Case 2:20-cv-06724 Document 1-1 Filed 07/28/20 Page 33 of 53 Page ID #:36
Case 2:20-cv-06724 Document 1-1 Filed 07/28/20 Page 34 of 53 Page ID #:37
Case 2:20-cv-06724 Document 1-1 Filed 07/28/20 Page 35 of 53 Page ID #:38
Case 2:20-cv-06724 Document 1-1 Filed 07/28/20 Page 36 of 53 Page ID #:39
Case 2:20-cv-06724 Document 1-1 Filed 07/28/20 Page 37 of 53 Page ID #:40
Case 2:20-cv-06724 Document 1-1 Filed 07/28/20 Page 38 of 53 Page ID #:41
Case 2:20-cv-06724 Document 1-1 Filed 07/28/20 Page 39 of 53 Page ID #:42
Case 2:20-cv-06724 Document 1-1 Filed 07/28/20 Page 40 of 53 Page ID #:43
Case 2:20-cv-06724 Document 1-1 Filed 07/28/20 Page 41 of 53 Page ID #:44
Case 2:20-cv-06724 Document 1-1 Filed 07/28/20 Page 42 of 53 Page ID #:45
Case 2:20-cv-06724 Document 1-1 Filed 07/28/20 Page 43 of 53 Page ID #:46
Case 2:20-cv-06724 Document 1-1 Filed 07/28/20 Page 44 of 53 Page ID #:47




                                                    March, 15th, 2018
Case 2:20-cv-06724 Document 1-1 Filed 07/28/20 Page 45 of 53 Page ID #:48
Case 2:20-cv-06724 Document 1-1 Filed 07/28/20 Page 46 of 53 Page ID #:49
Case 2:20-cv-06724 Document 1-1 Filed 07/28/20 Page 47 of 53 Page ID #:50
Case 2:20-cv-06724 Document 1-1 Filed 07/28/20 Page 48 of 53 Page ID #:51
Case 2:20-cv-06724 Document 1-1 Filed 07/28/20 Page 49 of 53 Page ID #:52
      Case 2:20-cv-06724 Document 1-1 Filed 07/28/20 Page 50 of 53 Page ID #:53




All computer vision models, underlying algorithms, and neural
               network training infrastructure.




                                                          Deep AI, Inc.




                                  Peter Griggs


                                  Officer
Case 2:20-cv-06724 Document 1-1 Filed 07/28/20 Page 51 of 53 Page ID #:54
Case 2:20-cv-06724 Document 1-1 Filed 07/28/20 Page 52 of 53 Page ID #:55
Case 2:20-cv-06724 Document 1-1 Filed 07/28/20 Page 53 of 53 Page ID #:56




                           Deep AI, Inc.




            Peter Griggs


            Officer



       March 15th, 2018
